[Cite as Amujiogu v. Oko, 2022-Ohio-1323.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

NNAETO AMUJIOGU,                                   :

                Plaintiff-Appellee,                :
                                                            No. 110922
                v.                                 :

MICHAEL OKO,                                       :

                Defendant-Appellant.               :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: DISMISSED
                RELEASED AND JOURNALIZED: April 21, 2022


                      Civil Appeal from the Cleveland Municipal Court
                                      Housing Division
                                 Case No. 21 CVG 008945


                                             Appearances:

                Michael Oko, pro se.


CORNELIUS J. O’SULLIVAN, JR., J.:

               Defendant-appellant Michael Oko (“appellant”) appeals from the trial

court’s October 12, 2021 judgment denying his motion for stay filed in this forcible

entry and detainer action. This appeal is before the court on the accelerated docket

pursuant to App.R. 11.1 and Loc.App.R. 25. The purpose of an accelerated appeal is

to allow an appellate court to render a brief and conclusory decision. State v. Trone,
8th Dist. Cuyahoga Nos. 108952 and 108966, 2020-Ohio-384, ¶ 1, citing State v.

Priest, 8th Dist. Cuyahoga No. 100614, 2014-Ohio-1735, ¶ 1. After a thorough review

of the law and facts, we dismiss this appeal.

            Plaintiff-appellee Nnaeto Amujiogu (“appellee”) initiated this eviction

action against appellant in September 2021. The complaint contained one cause of

action in which appellee alleged that appellant’s tenancy at the subject premises

expired on August 31, 2021, and that appellee served appellant with a “three-day

notice” on August 24, 2021, as required by law. The complaint did not seek money

damages.

            In an October 7, 2021 decision, the Cleveland Municipal Court granted

judgment in favor of appellee and stated that appellee could schedule a court-

supervised date for appellant to move out. The following day, October 8, 2021,

appellant filed a motion to stay and a motion for relief from judgment. The trial

court denied both motions. Appellant now appeals. In his brief, appellant states

that he “sought an alternative living place and was not at the [subject] address from

August 18, 2021 through the present.” Appellee has not filed a brief. We requested

that appellant show cause why the appeal should not be dismissed as moot.

             Courts will not decide moot cases. In re A.G., 139 Ohio St. 3d 572, 2014-

Ohio-2597, 13 N.E.3d 1146, ¶ 37; Tschantz v. Ferguson, 57 Ohio St.3d 131, 133, 566

N.E.2d 655 (1991). A case is moot if it “‘seeks to get a judgment on a pretended

controversy, when in reality there is none, or a decision in advance about a right

before it has been actually asserted and contested, or a judgment upon some matter
which, when rendered, for any reason cannot have any practical legal effect upon a

then-existing controversy.’” State ex rel. Cincinnati Enquirer v. Hunter, 141 Ohio

St.3d 419, 2014-Ohio-5457, 24 N.E.3d 1170, ¶ 4, quoting In re L.W., 168 Ohio App.3d

613, 2006-Ohio-644, 861 N.E.2d 546, ¶ 11 (10th Dist.). In other words, a case is

moot when it involves no actual, genuine controversy, the decision of which can

definitely affect existing legal relations. Hunter at id.; In re L.W. at id. When a case

becomes moot, dismissal of the case is appropriate because the case no longer

presents a justiciable controversy. Lund v. Portsmouth Local Air Agency, 10th Dist.

Franklin No. 14AP-60, 2014-Ohio-2741, ¶ 6.

             “Under Ohio law, a forcible entry and detainer action decides the right

to immediate possession of property and ‘nothing else.’” Sheehe v. Demsey, 8th

Dist. Cuyahoga No. 99965, 2014-Ohio-305, ¶ 7, quoting Seventh Urban, Inc. v.

Univ. Circle Property Dev., Inc., 67 Ohio St.2d 19, 25, 423 N.E.2d 1070 (1981), fn.

11. Once possession of the property has been restored to the landowner in a forcible

entry and detainer action, the action becomes moot because “no further relief can

be granted to the landowner.” Knop v. Davet, 11th Dist. Geauga No. 2016-G-0074,

2017-Ohio-1416, ¶ 11. If immediate possession is no longer at issue because the

defendant vacates the premises and possession is restored to the plaintiff, then

continuation of the forcible entry and detainer action or an appeal of such action is

unnecessary, because there is no further relief that may be granted. Kimberly Office

Park, LLC v. Williams, 10th Dist. Franklin No. 15-AP-579, 2015-Ohio-5002, ¶ 6.
             Appellant argues in his show cause brief that “[t]here is still a current

legal dispute with respect to the legal possession of the property where appellant’s

personal property remains withheld by appellee in violation of appellant’s beneficial

use of his property.” He further contends that this appeal involves “unresolved

debatable constitutional issues” that should be reviewed even if the appeal is moot.

            Exceptions do exist to the mootness doctrine, such as when issues are

“capable of repetition, yet evading review.” State ex rel. Beacon Journal Publishing

Co. v. Donaldson, 63 Ohio St.3d 173, 175, 586 N.E.2d 101 (1992). “[T]his exception

applies only in exceptional circumstances in which the following two factors are both

present: (1) the challenged action is too short in its duration to be fully litigated

before its cessation or expiration, and (2) there is a reasonable expectation that the

same complaining party will be subject to the same action again.” State ex rel.

Calvary v. Upper Arlington, 89 Ohio St.3d 229, 231, 729 N.E.2d 1182 (2000); State

ex rel. White v. Kilbane Koch, 96 Ohio St.3d 395, 2002-Ohio-4848, 775 N.E.2d 508,

¶ 13. The Supreme Court of Ohio has recognized two other exceptions to the

mootness doctrine: (1) when the issue involves “a matter of great public interest,”

or (2) when “there remains a debatable constitutional question to resolve.”

Franchise Developers, Inc. v. Cincinnati, 30 Ohio St.3d 28, 505 N.E.2d 966 (1987),

paragraph one of the syllabus.

             Appellant’s claim that his personal property remains in the residence

does not fall under any of the mootness exceptions. In regard to the duration of the

action, the procedures for forcible entry and detainer actions detailed in
R.C. Chapter 1923 ensure that such actions move quickly. Rithy Properties v.

Cheesman, 2016-Ohio-1602, 63 N.E.3d 752, ¶ 15 (10th Dist.). Further, there is

nothing in the record to indicate that appellant will be subject to this action again.

The record also does not support a finding that this is a matter of great public

interest or that a debatable constitutional question to resolve remains. Thus, none

of the exceptions to mootness apply in this case.

             In addition to the exceptions to mootness, “[a] defendant appealing a

judgment of forcible entry and detainer may overcome a ruling of mootness by

obtaining a stay of execution and/or posting a supersedeas bond.” Goldstein v.

Patel, 9th Dist. Lorain Nos. 02CA008183 and 02CA008199, 2003-Ohio-4386, ¶ 4.

If a landowner is successful in a forcible entry and detainer action, however, and the

“defendant fails to obtain a stay of execution and/or post a supersedeas bond, all

issues relating to forcible entry and detainer are rendered moot.” Id.

              Appellant sought a stay of the judgment in the trial court. In his

motion, appellant requested the stay “pending the final ruling on [his] Motion for

Relief from Judgment.” On October 12, 2021, the trial court denied the motion,

stating that appellant failed to demonstrate “compelling, unusual or emergency

circumstances” that would justify a delay of the move-out date. The court further

noted that the parties “appear to have an extremely contentious relationship,” and

that Cuyahoga County Common Pleas Court issued a civil protection order against

appellant. The municipal court stated that because the “relationship between the

parties is volatile and unpredictable, the court-supervised move-out should proceed
as scheduled.” On October 18, 2021, the municipal court denied appellant’s motion

for relief from judgment. Appellant sought a stay in this court, and his motion was

denied.

             Appellant was not successful in staying the action, immediate

possession is no longer an issue, and none of the mootness exceptions apply. This

appeal therefore is moot.

             Appeal dismissed.

      It is ordered that appellee recover from appellant costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE

ANITA LASTER MAYS, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR